In re: James Andrew Slaydon applying for certiorari, or writ of review, to the Court of Appeal, First Circuit. Parish of St. Tammany. 351 So.2d 1231.
Granted. The ruling of the court of appeal on the motion to dismiss the appeal is reversed and the case is remanded to the district court to permit the applicant to perfect the appeal. Davidge v. Magliola, La., 346 So.2d 177.
SUMMERS, J., is of the opinion the writ should be denied for the 1 error assigned by the Court of Appeal. See 351 So.2d 1231.